              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

SENTRY SELECT                                       §
INSURANCE COMPANY                                   §
                                                    §
vs.                                                 §   CIVIL ACTION NO. 3:21-cv-00117
                                                    §
TES LOGISTICS, LP d/b/a TEAM                        §
EXPRESS SERVICES, OSCAR PAYAN,                      §
JAIME CARRASCO, RICK CARRASCO,                      §
INTERGLOBAL LOGISTICS, INC., and                    §
SOUTHWIRE COMPANY, LLC                              §

                         PETITION FOR DECLARATORY JUDGMENT

        Plaintiff, Sentry Select Insurance Company (“Sentry”), files this Petition for Declaratory

Judgment, seeking a declaratory judgment that it has no duty to defend or indemnify TES Logistics,

LP d/b/a Team Express Services, Jaime Carrasco, Rick Carrasco, Interglobal Logistics, Inc., and

Southwire Company, LLC concerning a lawsuit filed against them by Oscar Payan. In support of

this petition, Sentry would show the following:

                                             PARTIES TO SUIT

                                                   1.

        Sentry is a citizen of the State of Wisconsin, being an insurance company incorporated in the

State of Wisconsin, and having its principal place of business in the State of Wisconsin.

                                                   2.

        Defendant, TES Logistics, LP d/b/a Team Express Services (“TES”), is a Texas citizen, being

a limited partnership formed under the laws of the State of Texas, whose general partner is TES

Logistics Management, LLC, who is also a Texas citizen, being a limited liability company formed

under the laws of the State of Texas, whose members, Jaime Carrasco and Nancy Saenz, are citizens

PETITION FOR DECLARATORY JUDGMENT - Page 1
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 2 of 11




of the State of Texas, being individuals domiciled in the State of Texas. Sentry would show that

after a diligent search, including of all filings made with the Texas Secretary of State, the limited

partners of TES have not been able to be identified. Despite this, Sentry can safely assert that

Defendant TES is not a citizen of the State of Wisconsin, as no partner (general or limited) of TES

is a citizen of the State of Wisconsin. Since no partner of TES is a citizen of the State of Wisconsin,

which is the state of citizenship of Sentry, complete diversity of citizenship would exist in this matter

as between Sentry and TES. Defendant TES Logistics, LP may be served with citation and/or

summons by service on its registered agent for service of process, Jaime Carrasco, at 14373 Desert

Wind, El Paso, Texas 79928.

                                                   3.

        Defendant, Jaime Carrasco is a citizen of the State of Texas, being an individual domiciled

in the State of Texas, who may served with citation and/or summons at 14373 Desert Wind, El Paso,

Texas 79928.

                                                   4.

        Defendant, Rick Carrasco is a citizen of the State of Texas, being an individual domiciled

in the State of Texas, who may served with citation and/or summons at 13500 Pellicano Avenue, El

Paso, Texas 79928.

                                                   5.

        Defendant Interglobal Logistics, Inc. (“Interglobal”) is a Texas citizen, being a corporation

formed under the laws of the State of Texas and having its principal place of business in the State

of Texas, who may be served with citation and/or summons by service on its registered agent for

service of process, Tracy Wright, 1200 Golden Key Circle, Suite 205, El Paso, Texas 79925.


PETITION FOR DECLARATORY JUDGMENT - Page 2
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 3 of 11




                                                  6.

        Defendant Southwire Company, LLC (“Southwire”) is a citizen of the State of Georgia, being

a limited liability company formed under the laws of the State of Delaware doing business in Texas,

whose members, Rich Stinson, J. Guyton Cochran, Jr. and Burt Fealing, are all citizens of the State

of Georgia, being individuals domiciled in the State of Georgia. Defendant Southwire Company,

LLC may be served with citation and/or summons by service on its registered agent for service of

process, National Registered Agents, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                                  7.

        Defendant Oscar Payan (“Payan”) is a citizen of the State of Texas, being an individual

domiciled in the State of Texas, who may be served with citation and/or summons at 197 Moon,

Socorro, Texas 79927.

                                             JURISDICTION

                                                  8.

        This is an action for declaratory judgment pursuant to Title 28, United States Code, § 2201

et seq. Sentry seeks a determination of question(s) of actual controversy between the parties as

hereinafter stated. Jurisdiction of this action is based upon Title 28, United States Code § 1332(a),

there being diversity of citizenship between the parties and the amount in controversy exceeds

$75,000; exclusive of interest and costs.

                                                VENUE

                                                  9.

        Venue is properly placed under Title 28, United States Code § 1391.




PETITION FOR DECLARATORY JUDGMENT - Page 3
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 4 of 11




                                        BACKGROUND FACTS

                                                  10.

        Payan has sued TES and the other Defendants in this case for personal injuries sustained

when Payan was injured in an auto accident on or about March 12, 2019 in El Paso County, Texas.

The lawsuit Payan filed against TES, Jaime Carrasco, Rick Carrasco, Interglobal, Southwire and

others is Cause No. 2019DCV3456, styled Oscar Payan v. TES Logistics, LP, et. al., currently

pending in the 120th Judicial District Court of El Paso County, Texas (hereinafter referred to as the

“Underlying Lawsuit”).

                                                  11.

        Payan alleges that at the time of his accident, he was acting in the course of his employment

with TES, Jaime Carrasco, Rick Carrasco, Interglobal and Southwire. Payan alleges that he was

driving a truck when high cross winds caused him to lose control of the tractor trailer. Payan claims

that the Defendants (TES, Jaime Carrasco, Rick Carrasco, Interglobal and Southwire) had ultimate

control over the tractor trailer and over work place safety, and that they failed to provide a safe work

environment, resulting in Payan’s injuries and damages. Payan further alleges that high winds were

forecasted but Defendants (TES, Jaime Carrasco, Rick Carrasco, Interglobal and Southwire) failed

to cancel his trip and sent him on a dangerous route. Payan alleges Defendants (which again would

include TES, Jaime Carrasco, Rick Carrasco, Interglobal and Southwire) had a non-delegable duty

to provide a safe workplace to their employees. Payan also alleges Defendants failed to become a

subscriber under the Texas Worker’s Compensation Act.




PETITION FOR DECLARATORY JUDGMENT - Page 4
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 5 of 11




                                   SENTRY POLICY PROVISIONS

                                                       12.

        TES is the named insured under a general liability policy, Number A0003077002, issued by

Sentry with effective dates of October 1, 2018 to October 1, 2019. That policy contains Commercial

General Liability (“CGL”) coverage, and Motor Carrier Liability coverage.

        A.       CGL Coverage

                                                       13.

        The insuring clause of the CGL coverage contained in the Sentry policy provides in pertinent

part as follows:

                 COVERAGE A.    BODILY INJURY AND PROPERTY
                 DAMAGE LIABILITY

                 1.      Insuring Agreement

                         a.       We will pay those sums that the insured becomes
                                  legally obligated to pay as damages because of
                                  “bodily injury” or “property damage” to which this
                                  insurance applies. We will have the right and duty to
                                  defend any “suit” seeking those damages. However,
                                  we will have no duty to defend the insured against any
                                  “suit” seeking damages for “bodily injury” or
                                  “property damage” to which this insurance does not
                                  apply. We may, at our discretion, investigate any
                                  “occurrence” and settle any claim or “suit” that may
                                  result. But:

                                  (1)        The amount we will pay for damages is
                                             limited as described in Section III - Limits of
                                             Insurance; and

                                  (2)        Our right and duty to defend ends when we
                                             have used up the applicable limit of insurance
                                             in the payment of judgments or settlements
                                             under Coverages A or B or medical expenses
                                             under Coverage C.

PETITION FOR DECLARATORY JUDGMENT - Page 5
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 6 of 11




                                  No other obligation or liability to pay sums or perform
                                  acts or services is covered unless explicitly provided
                                  for under Supplementary Payments - Coverages A and
                                  B. . . .

                                                       14.

        The CGL coverage of the Sentry policy contains the following exclusions:

                 d.      Workers’ Compensation And Similar Laws

                         Any obligation of the insured under a workers’ compensation,
                         disability benefits or unemployment compensation law or any
                         similar law.

                 e.      Employer’s Liability

                         “Bodily injury” to:

                         (1)      An “employee” of the insured arising out of and in the
                                  course of:

                                  (a)        Employment by the insured; or

                                  (b)        Performing duties related to the conduct of the
                                             insured’s business; or

                         (2)      The spouse, child, parent, brother or sister of that
                                  “employee” as a consequence of Paragraph (1) above.

                         This exclusion applies whether the insured may be liable as
                         an employer or in any other capacity and to any obligation to
                         share damages with or repay someone else who must pay
                         damages because of the injury.

                         This exclusion does not apply to liability assumed by the
                         insured under an “insured contract”.

                 g.      Aircraft, Auto Or Watercraft

                         “Bodily injury” or “property damage” arising out of the
                         ownership, maintenance, use or entrustment to others of any
                         aircraft, “auto” or watercraft owned or operated by or rented
                         or loaned to any insured. Use includes operation and “loading

PETITION FOR DECLARATORY JUDGMENT - Page 6
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 7 of 11




                         or unloading”.

                         This exclusion applies even if the claims against any insured
                         allege negligence or other wrongdoing in the supervision,
                         hiring, employment, training or monitoring of others by that
                         insured, if the “occurrence” which caused the “bodily injury”
                         or “property damage”involved the ownership, maintenance,
                         use or entrustment to others of any aircraft, “auto” or
                         watercraft that is owned or operated by or rented or loaned to
                         any insured.

                         This exclusion does not apply to:

                         (1)      A watercraft while ashore on premises you own or
                                  rent;

                         (2)      A watercraft you do not own that is:

                                  (a)        Less than 26 feet long; and

                                  (b)        Not being used to carry persons or property
                                             for a charge;

                         (3)      Parking an “auto” on, or on the ways next to, premises
                                  you own or rent, provided the “auto” is not owned by
                                  or rented or loaned to you or the insured;

                         (4)      Liability assumed under any “insured contract” for the
                                  ownership, maintenance or use of aircraft or
                                  watercraft; or

                         (5)      “Bodily injury” or “property damage” arising out of:

                                  (a)        The operation of machinery or equipment that
                                             is attached to, or part of, a land vehicle that
                                             would qualify under the definition of “mobile
                                             equipment” if it were not subject to a
                                             compulsory or financial responsibility law or
                                             other motor vehicle insurance law in the state
                                             where it is licensed or principally garaged; or

                                  (b)        The operation of any of the machinery or
                                             equipment listed in Paragraph f.(2) or f.(3) of
                                             the definition of “mobile equipment”.

PETITION FOR DECLARATORY JUDGMENT - Page 7
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 8 of 11




        B.       Motor Carrier Liability Coverage

                                                   15.

        The insuring clause of the Motor Carrier Liability coverage contained in the Sentry policy

provides in pertinent part as follows:

                 A.      Coverage

                         We will pay all sums an “insured” legally must pay as
                         damages because of “bodily injury” or “property damage” to
                         which this insurance applies, caused by an “accident” and
                         resulting from the ownership, maintenance or use of a covered
                         “auto”. . . .

                         We will have the right and duty to defend any “insured”
                         against a “suit” asking for such damages or a “covered
                         pollution cost or expense”. However, we have no duty to
                         defend any “insured” against a “suit” seeking damages for
                         “bodily injury” or “property damage” or a “covered pollution
                         cost or expense” to which this insurance does not apply. We
                         may investigate and settle any claim or “suit” as we consider
                         appropriate. Our duty to defend or settle ends when the
                         Covered Autos Liability Coverage Limit of Insurance has
                         been exhausted by payment of judgments or settlements.

                                                   16.

        The Motor Carrier Liability coverage of the Sentry policy contains the following exclusions:

                 3.      Workers’ Compensation

                         Any obligation for which the “insured” or the “insured’s”
                         insurer may be held liable under any workers’ compensation,
                         disability benefits or unemployment compensation law or
                         similar law.

                 4.      Employee Indemnification And Employer’s Liability

                         “Bodily injury” to:

                         a.       An “employee” of the “insured” arising out of and in
                                  the course of:

PETITION FOR DECLARATORY JUDGMENT - Page 8
              Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 9 of 11




                                  (1)        Employment by the “insured”; or

                                  (2)        Performing duties related to the conduct of the
                                             “insured’s” business; or

                         b.       The spouse, child, parent, brother or sister of that
                                  “employee” as a consequence of Paragraph a. above.

                         This exclusion applies:

                                  (1)        Whether the “insured” may be liable as an
                                             employer or in any other capacity; and

                                  (2)        To any obligation to share damages with or
                                             repay someone else who must pay damages
                                             because of the injury. . . .

        C.       No Coverage Under Sentry Policy

                                                       17.

        The claims brought by Payan against TES, Rick Carrasco, Jaime Carrasco, Interglobal, and

Southwire are excluded under one or more of the exclusions quoted above. Payan’s allegations in

the Underlying Lawsuit make it clear that his injuries were sustained while using an auto during the

course and scope of his employment with TES, Jaime Carrasco, Rick Carrasco, Interglobal, and

Southwire. Payan alleges in the Underlying Lawsuit that each of those parties are his employer or

statutory employer, so that no coverage would exist under the CGL coverage of the Sentry policy for

Payan’s claims asserted by him in the Underlying Lawsuit. This is because they would be excluded

under the workers’ compensation, employer’s liability, and auto exclusions quoted above.

                                                       18.

        No coverage would exist under the Motor Carrier Liability coverage of the Sentry policy for

TES, Jaime Carrasco, Rick Carrasco, Interglobal or Southwire concerning the Underlying Lawsuit

for the same reason(s). Namely, no coverage would exist concerning the Underlying Lawsuit

PETITION FOR DECLARATORY JUDGMENT - Page 9
             Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 10 of 11




because the claims asserted in that suit would be excluded under the worker’s compensation and

employer’s liability exclusions quoted above.

                                              RELIEF SOUGHT

                                                   19.

        Sentry seeks declaratory judgment that it has no duty under Sentry Policy No. A0003077002

to defend TES, Jaime Carrasco, Rick Carrasco, Interglobal, or Southwire against the claims asserted

by Payan in the Underlying Lawsuit. For the same reasons noted above that Sentry does not have

a duty to defend, Sentry likewise would not have a duty under Policy No. A0003077002 to

indemnify TES, Jaime Carrasco, Rick Carrasco, Interglobal, or Southwire for any judgment or

settlement reached in the Underlying Lawsuit. Accordingly, a declaratory judgment that Sentry does

not have a duty to indemnify TES, Jaime Carrasco, Rick Carrasco, Interglobal or Southwire under

Sentry Policy No. A0003077002 should also be entered in Sentry’s favor.

                                                   20.

        There exists an actual controversy between Plaintiff and Defendants within the jurisdiction

of this Court involving the rights and liabilities under an insurance policy. This controversy may be

determined by judgment of this Court, without other suit.

        WHEREFORE, Plaintiff prays:

        A.       This Court determine and adjudicate the liabilities of the parties herein with respect

                 to the policies of insurance described in this complaint;

        B.       This Court find and declare that Sentry has no duty under Policy Number

                 A0003077002 to defend or indemnify TES Logistics, LP, Jaime Carrasco, Rick

                 Carrasco, Interglobal Logistics, Inc. and Southwire Company, LLC in Cause No.


PETITION FOR DECLARATORY JUDGMENT - Page 10
             Case 3:21-cv-00117 Document 1 Filed 05/21/21 Page 11 of 11




                 2019DCV3456, styled Oscar Payan v. TES Logistics, LP, et. al., currently pending

                 in the 120th Judicial District Court of El Paso County, Texas;

        C.       That Sentry be awarded its costs of court; and

        D.       That Sentry be awarded such other and further relief to which it may be entitled, at

                 law or at equity.

                                                       Respectfully submitted,


                                                       /S/Russell J. Bowman
                                                       Russell J. Bowman
                                                       Texas State Bar No. 02751550
                                                       800 West Airport Freeway, Suite 860
                                                       Irving, Texas 75062
                                                       (214) 922-0220
                                                       (214) 922-0225 (FAX)
                                                       ATTORNEY FOR PLAINTIFF




PETITION FOR DECLARATORY JUDGMENT - Page 11
